Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of Applicant's remarks and amendments in the response filed January 29, 2021.  Acknowledgement is made of Applicant's amendment to Claim 1 further limiting the scope of the claimed invention to a method or treating a Zika virus infection.  Acknowledgement is made of the cancellation of Claims 2 and 8.  

Priority
This application, 16/825,063, filed 03/20/2020 is a continuation of 16/815,260, filed 03/11/2020.  16/815,260 is a continuation of 16/803,488, filed 02/27/2020. 16/803,488 is a continuation of 16/779,840, filed 02/03/2020.  16/779,840 is a continuation of 16/747,637, filed 01/21/2020.  16/747,637 is a continuation of 16/424,902, filed 05/29/2019, now U.S. Patent 10,702,567.  16/424,902 is a continuation in part of 16/276,063, filed 02/14/2019, now U.S. Patent 10,596,186. 16/276,063, is a continuation of PCT/US18/42226, filed 07/16/2018.  PCT/US18/42226 is a continuation in part of PCT/US17/51553, filed 09/14/2017.  PCT/US18/42226 claims priority from provisional application 62/698,365, filed 07/16/2018.  PCT/US18/42226 is a continuation in part of PCT/US17/51553, filed 09/14/2017.  PCT/US17/51553  claims priority from provisional application 62/394,504, filed 09/14/2016.  16/424,902  claims priority from provisional application 62/853,838, filed 05/29/2019.
Withdrawn Objections and Rejections

Claim objections
The objection to Claims 9, 16 and 17 because of minor informalities and inadvertent typographical errors is withdrawn in response to Applicant’s amendments.

Claim rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of Claims 8 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is rendered moot and is withdrawn in response to Applicant’s amendment cancelling Claim 8 and cancelling the language in Claim 17 “wherein a dose comprises about 100-1000 microg of antiviral composition per Kg of body weight of said subject”.  

Claim rejections – 35 USC § 112
The rejection of Claim under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is rendered moot and is withdrawn in response to Applicant’s amendment cancelling Claim 2.


Claim rejections – 35 USC § 103
The rejection of Claim 1, 3 – 7 and 9 – 20 under 35 U.S.C. 103(a) as being unpatentable over Cheung et al. in Antiviral Research 111, 93 – 99 (2014) (IDS NPL Cite No. 20) in view of Lanoxin FDA Prescribing Information at https://www.access data.fda.gov/drugsatfdadocs/label/2016/020405s013lbl.pdf (2016) and Reagan-Shaw et al. in the FASEB Journal 22, 659 – 661 (2007) s rendered moot and is withdrawn in response to Applicant’s amendment to independent Claims 1 and 17 further limiting the scope of the claimed invention to a method or treating a Zika virus infection.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:

1.  (Amended)   A method of treating Zika virus infection in a subject in need thereof, the method comprising administering to the subject one or more therapeutically effective doses of an antiviral composition comprising digoxin.

17.  (Amended)   A method of treating Zika virus infection in a subject in need thereof, the method comprising administering to the subject one or more therapeutically effective doses of an antiviral composition comprising digoxin, wherein the amount of digoxin administered per day is selected from the group consisting of 140 microg 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a method of treating Zika virus infection in a subject in need thereof, the method comprising administering to the subject one or more therapeutically effective doses of an antiviral composition comprising digoxin, is allowed as being neither anticipated by nor obvious over the closest prior art.
As discussed in the now withdrawn 103(a) rejection, Cheung et al. in Antiviral Research 111, 93 – 99 (2014) is considered the closest prior art.  Cheung discloses digoxin showed in vitro inhibitory activity against infection by the flavivirus dengue virus (DENV-2).  Cheung does not teach or suggest that digoxin is effective in treating any alternative flavivirus, much less the instantly claims Zika virus infection.  Accordingly, one of ordinary skill in the art would not have been motivated to administer digoxin to a subject having Zika virus with a reasonable expectation of success.
Moreover, treatment of Zika virus with digoxin, a compound known to inhibit in vitro an alternative flavivirus, e.g. dengue virus, would not have been prima facie  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993) (The court found that an article published 5 years after the filing date of the application adequately supported the examiner’s position that the physiological activity of certain viruses was sufficiently unpredictable so that a person skilled in the art would not have believed that the success with one virus and one animal could be extrapolated successfully to all viruses with all living organisms). 
The specification discloses (FIG. 6) that digoxin exhibits inhibition of zika virus, in vitro in Vero-E6 cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
Claims 1, 2 – 7 and 9 – 20 are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628